DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-7, 10, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Suss et al. (hereinafter “Suss”) (U.S. Pub. No. 2015/0072267A1) in view of Ma et al. (hereinafter “Ma”) (CN 106025150A, cited by Applicant; see English machine translation).
Regarding claims 1, 10 and 13, Suss teaches a flow-through system 200 having a pair of electrodes 202 and 204 located so that a flow of feed water flows through the electrodes 202 and 204.  A thin porous separator 114 made of a dielectric material to prevent electrical shorts is located between electrodes 202 and 204 (first porous electrode; second porous electrode).  The flow-through system 200 operates by alternatingly flowing fresh water 206 and salt water 208 (water; sodium chloride solution) through the pores of the pair of monolithic porous electrodes 202 and 204 (facilitating a liquid to diffuse from the first side to the second side, or vice versa) (see paragraph 26; FIG. 2A).  The electrode 204 includes pores 216 through which the flow of feed water 206 and 208 flows. The micron scale pores 216 allow for fluid flow 206 directly through the electrode 204 while the nano-scale pores 216 provide high surface area for adsorption of ions 302. The changing bulk salinity drives EDL expansion/contraction cycles, which initiates an electric current in an external circuit, and this is used to deliver power to a load (generating electrical energy) (see paragraph 29).
Suss is silent as to an eggshell membrane.
Ma teaches an ionically conductive biomass separator composed of egg membranes obtained by cooking eggs and mechanical peeling (see paragraphs 6 and 23).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the egg membrane of Ma as the separator of Suss because Ma teaches that the egg membrane can be produced at a lower cost than existing separators using a simple and universal method (see paragraph 52).
Regarding claim 2, Suss teaches alternately flowing the fresh water and the salt water through said first pores of said first porous electrode, said second pores of said second porous electrode, and said separator for harvesting energy from the fresh water and salt water (see paragraph 36).
Regarding claim 3, Suss teaches that energy is harvested from fresh water and salt water using electric double layer (EDL) expansion/contraction caused by alternating flows of sea and fresh water through the electrodes' pores.  Given the presence of electric double layers in the system of Suss, one of ordinary skill in the art would expect positive ions to gather at one electric, and for negative ions to gather at the other electrode.
Regarding claim 4, although Suss does not explicitly teach pouring seawater or fresh water from containers onto one of the electrodes of the system, the manual supply of water to the system of Suss is well within the ambit of one of ordinary skill, particularly as it compares to the far more complex arrangement of river water and sea water intakes 506 and 510 taught by Suss (see paragraphs 39 and 40; FIG. 5).
Regarding claims 5 and 6, although Suss is further silent as to vibrating or tapping the container, it is well known that a liquid-filled container may be tapped or vibrated to ensure that the container is emptied completely.
Regarding claim 7, Suss teaches that the flow of water continues to a discharge 620 (see paragraph 43).
Regarding claim 14, it is understood by one of ordinary skill in the art that multiple electrode and separator layers in the system of Suss may be provided in series. It has been held by the courts that mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (see MPEP § 2144.04).

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Suss and Ma as applied to claims 1-7, 10, 13 and 14 above, and further in view of Yin et al.(hereinafter “Yin”) (U.S. Pub. No. 2015/0332861A1).
Regarding claim 11, Suss is silent as to the claimed electrode compositions.
Yin teaches an energy storage device wherein both the first and second electrodes are formed from a carbon nanotube/polyaniline composite film 110 including a carbon nanotube network structure 116 and a polyaniline layer 114 (see paragraphs 18; claim 6).  The carbon nanotube network structure 116 includes a plurality of carbon nanotubes 112 combined by van der Waals attractive force therebetween and forming a free-standing film network (see paragraph 19). The polyaniline layer 114 is coated on a surface of the carbon nanotube network structure 116. The polyaniline layer 114 wraps around the plurality of carbon nanotubes 112 to form a tubular coating layer structure. The carbon nanotube network structure 116 serves as the core and the template to support the polyaniline layer 114 (see paragraph 20).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the carbon nanotube/polyaniline composite film of Yin in the electrodes of Suss because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art.  See In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).

Allowable Subject Matter
Claims 8 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866. The examiner can normally be reached Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHAN J ESSEX/           Primary Examiner, Art Unit 1727